DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              G.W., a child,
                                Appellant,

                                    v.

 AGENCY FOR PERSONS WITH DISABILITIES CIRCUIT: 19 INDIAN
                   RIVER UNIT: APD,
                       Appellee.

                              No. 4D20-2531

                          [October 21, 2021]

  Appeal from the State of Florida, Department of Children and
Families; L.T. Case No. 20F-01418.

  Stephanie Langer of Disability Independence Group, Inc., Miami, for
appellant.

   Carrie B. McNamara, Senior Attorney of Agency for Persons with
Disabilities, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.